Contact: Paul Coghlan 5:00 EDT Vice President, Finance, Chief Financial Officer Tuesday, October 14, 2008 (408) 432-1900 NATIONAL DISTRIBUTION LINEAR TECHNOLOGY REPORTS QUARTERLY AND YEAR OVER YEAR INCREASES IN REVENUES AND EARNINGS PER SHARE. Milpitas, California, October 14, 2008, Linear Technology Corporation (NASDAQ-LLTC), a leading, independent manufacturer of high performance linear integrated circuits, today reported financial results for the quarter ended September 28, 2008.Revenue for the first quarter of fiscal year 2009 increased 1% to a quarterly record of $310.4 million compared to the previous quarter’s revenue of $307.1 million and increased 10% or $28.9 million over $281.5 million reported in the first quarter of fiscal year 2008.Diluted earnings per share (“EPS”) of $0.48 increased $0.02 per share or 4% over the fourth quarter of fiscal year 2008 and increased $0.08 per share or 20% over the first quarter of fiscal year 2008.First quarter Generally Accepted
